*792SUMMARY ORDER
Plaintiffs appeal the district court’s order, pursuant to Rule 56 of the Federal Rules of Civil Procedure, granting summary judgment for the defendant. This Court reviews de novo a district court’s granting of summary judgment. Anderson v. Rochester-Genesee Reg’l Transp. Auth, 337 F.3d 201, 206 (2d Cir. 2003).
Familiarity with the facts of this case is assumed. Briefly, this case turns on the interpretation of Clause 26 of the Service Agreement between the parties — specifically, whether the provision prohibits the plaintiff from recovering lost profits. The district court held that the contract barred the plaintiff from recovering such damages, and, in any event, the plaintiff’s estimate of lost profits was too speculative to be recoverable.
We find that the district court committed no error that would warrant reversal. Therefore, the judgment of the district court is AFFIRMED.